DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Reason for Allowance

Claims 1-3, and 5-16, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 04/14/2021 and a thorough search the closest prior arts CHOI et al. (US 2016/0026315 A1), in view of BOK et al. (US 2020/0393936 A1), and in further view of Bui et al. (US 2014/0313430 A1), and in further view of Du et al. (US 2018/0040674 A1), and in further view of CHOI et al. (US 2017/0338294 A1), and in further view of Zhai et al. (US 2018/0129343 A1), and in further view ZHAO (US 2018/0052350 A1), and in further view of ZHOU et al. (US 2018/0129331 A1), and in further view of BIAN et al. (US 2019/0004659 A1), and in further view of DING et al. (US 2018/0129330 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
and the pressure detection element comprises at least one detection resistor, the detection resistor is arranged in a layer different from the layer where the drive circuit is arranged as claimed in claim 1. 

The dependent claim 2-3, and 5-16, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHINEYERE D WILLS-BURNS/             Primary Examiner, Art Unit 2628